       2:17-cr-20037-JES-JEH # 303             Page 1 of 11                                              E-FILED
                                                                         Thursday, 18 April, 2019 02:35:10 PM
                                                                                Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
               vs.                             )       Case No. 17-CR-20037
                                               )
BRENDT A. CHRISTENSEN,                         )
                                               )
       Defendant.                              )

                   THE UNITED STATES OF AMERICA’S NOTICE
              OF PENALTY PHASE EXPERTS AND TESTS IN RESPONSE
                  TO THE DEFENDANT’S RULE 12.2(b)(2) NOTICE

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and, pursuant to the Court’s Order (R.220), hereby gives notice of its expert

witnesses and the tests they will administer in response to the Defendant’s Rule

12.2(b)(2) Notice.1

                                                                                               
       1  As the Court is aware, the defendant retained a second psychiatric expert after
revealing that his expert was not available for the scheduled April 4, 2019, trial date. (R.226, 227,
255, 257, 259) During the hearing on April 8, 2019, the defendant suggested that he might
“amend” his Rule 12.2 notice, which has been on file since December 3, 2018. As the United
States has previously noted, Rule 12.2 does not allow for such an amendment. (R.219)
        Allowing the defendant to amend his Rule 12.2 notice at this time would prejudice the
United States’ approach to its rebuttal examination on the eve of trial. Furthermore, if the
defendant’s “amendment” differs in its diagnoses, then the reports and findings of the
defendant’s original expert would be discoverable to the United States for impeachment
purposes. See, e.g., Pawlyk v. Wood, 248 F./3d 815, 821-28 (9th Cir. 2001), cert. denied 534 U.S. 1085
(2002). “Impeachment of an expert witness through contradictory testimony by another
qualified expert is permitted under the federal rules of evidence, and it actually supports
admissibility of the original expert’s opinion because it presents a proper question of credibility
       2:17-cr-20037-JES-JEH # 303            Page 2 of 11



1. The Defendant’s Rule 12.2(b)(2) Notice

       The defendant’s Rule 12.2 notice alleges an extensive, potential mental health

defect. (R.161) (citing American Psychiatric Association, Diagnostic and Statistical Manual

of Mental Disorders, pp. 87-122 (5th ed. 2013) (hereinafter “DSM-5”)). The defendant cites

to 35 pages of DSM-5. Id. These 35 pages include 12 separate disorders:

       a.   Delusional Disorder;2
       b.   Brief Psychotic Disorder;
       c.   Schizophreniform Disorder;
       d.   Schizophrenia;
       e.   Schizoaffective Disorder;
       f.   Substance/Medication-Induced Psychotic Disorder;
       g.   Psychotic Disorder Due to Another Medical Condition;
       h.   Catatonia Associated With Another Mental Disorder;
       i.   Catatonic Disorder Due to Another Medical Condition;
       j.   Unspecified Catatonia;
       k.   Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; and
       l.   Unspecified Schizophrenia Spectrum and Other Psychotic Disorder.

DSM-5, at 87-122. Each of the above disorders has its own diagnostic features, which

must be present to sustain a diagnosis. Id. at 92, 94-95, 97-98, 100-01, 106-07, 112-13, 116,

120-21. Further compounding the need for an extensive examination, each of the listed

disorders has multiple “differential diagnoses” – i.e., a different disorder that could be

diagnosed based on the same symptoms. Id. at 93, 96, 98-99, 104-05, 109-10, 114-15, 118,

121.




                                                                                             
for the jury.” TAMKO Bldg. Prod., Inc. v. Factual Mut. Ins. Co., 890 F. Supp. 2d 1129, 1144 (E.D.
Mo. 2012) (citing EFCO Corp. v. Symons Corp., 219 F.3d 734, 739 (8th Cir. 2000)).

       2 Delusional Disorder has multiple “subtypes,” which must also be identified and
differentiated between. Id. at 91.
                                                 2
       2:17-cr-20037-JES-JEH # 303          Page 3 of 11



       Not surprisingly, the differential diagnoses for most of the above disorders

include other disorders from this same section. Id. Many of the differential diagnoses,

however, are completely unrelated to schizophrenic disorders. Id. For example:

       a.   Obsessive-Compulsive Disorder (Id. at 93, 104);
       b.   Body Dysmorphic Disorder (Id. at 104);
       c.   Delirium (Id. at 93);
       d.   Major Neurocognitive Disorder (Id. at 93);
       e.   Depressive and Bipolar Disorders (Id. at 93, 96, 109);
       f.   Major Depressive or Bipolar Disorder with Psychotic or Catatonic Features
            (Id. at 104);
       g.   Substance-Related Disorders (Id. at 96, 114);
       h.   Substance Intoxication or Substance Withdrawal (Id. at 114);
       i.   Malingering and Factitious Disorders (Id. at 96);
       j.   Communication Disorders (Id. at 105);
       k.   Other Mental Disorders (Id. at 98, 105, 109);
       l.   Other Medical Conditions (Id. at 96, 98, 109)
       m.   Autism Spectrum Disorder (Id. at 105);
       n.   Posttraumatic Stress Disorder (Id. at 104); and
       o.   Personality Disorders3 (Id. at 96, 104).

2. The United States’ Rebuttal Expert Witnesses

       In response to the defendant’s Notice, the United States has hired two expert

witnesses to examine the defendant. Though they will both examine the defendant,

their examinations will not be duplicative as they have different specialties and will

conduct different types of examinations. The purpose of the combined examinations is



                                                                                              
       3 DSM-5 devotes an entire chapter to the personality disorders that might form a
differential diagnosis. DSM-5, at 645-84. These include: Paranoid Personality Disorder; Schizoid
Personality Disorder, Schizotypal Personality Disorder; Antisocial Personality Disorder;
Borderline Personality Disorder; Histrionic Personality Disorder; Narcissistic Personality
Disorder; Avoidant Personality Disorder; Dependent Personality Disorder; Obsessive-
Compulsive Personality Disorder; Personality Change Due to Another Medical Condition; and
Other Specified Personality Disorder and Unspecified Personality Disorder. Id. at 645. Because
any of these personality disorders might constitute a differential diagnosis, all must be
considered. Id. at 96.
                                               3
       2:17-cr-20037-JES-JEH # 303         Page 4 of 11



to determine whether the defendant suffers from one of the disorders identified in his

Notice; a disorder that has been identified as a differential diagnosis to those disorders;

or no disorder at all. The United States’ experts are:

       1. Dr. Park Dietz, M.D., M.P.H., Ph.D.
       2. Dr. Robert L. Denney, Psy.D., ABPP

The Curriculum Vitae for Drs. Dietz and Denney are attached to this Notice.

3. The United States’ Rebuttal Examination

       Drs. Dietz and Denney have coordinated their schedules, and they will examine

the defendant April 29 – May 3, 2019. In compliance with the Court’s Order (R.300), the

examinations will not be audio or video recorded. Once Drs. Dietz and Denney have

begun their examination of the defendant, the “firewall” will come into being. From

that point forward, Drs. Dietz and Denney will cease communications with the trial

team and communicate only with firewall counsel until after the defendant has been

convicted and renews his intent to present Rule 12.2 evidence in mitigation at the

penalty phase.

       A.     Dr. Dietz’s Examination

       Dr. Dietz is a forensic psychiatrist, and he will be conducting a forensic

psychiatric examination. As the parties discussed during the teleconference on

January 31, forensic psychiatrists do not conduct “testing” in the same way that a

forensic psychologist does. Rather, Dr. Dietz’s examination will involve a thorough

interview about a number of topics. Given the nature of the science, the precise




                                             4
       2:17-cr-20037-JES-JEH # 303        Page 5 of 11



questions that Dr. Dietz asks the defendant will be determined largely by the

defendant’s answers to Dr. Dietz’s initial questions.

      B.     Dr. Denney’s Examination

      As noted in his CV, Dr. Denney is one of seven people in the world who is board-

certified in both forensic psychology and clinical neuropsychology. Dr. Denney will

administer a psychological testing battery to examine the defendant’s psychological

performance vis-à-vis the disorders listed in the Notice and the tests performed by the

defendant’s experts.

      The section of the DSM-5 dealing with Schizophrenia Spectrum and Other

Psychotic Disorders highlights the need to assess for related symptoms (e.g., depression

& mania) because the dimensional assessments of depression and mania for all

psychotic disorders alert clinicians to mood pathology. DSM-5, at 90. Additionally,

DSM-5 notes, “Many individuals with psychotic disorders have impairments in a range

of cognitive domains that predict functional status” Id.

      Research and practice guidelines reveal the primary domains measured during

neuropsychological assessment include intellectual functions; academic skills, receptive

and expressive language skills (e.g., verbal comprehension, fluency, confrontation

naming); simple and complex attention (including speed of mental processing), learning

and memory (encoding, recall, recognition); visuospatial abilities; executive functions,




                                            5
       2:17-cr-20037-JES-JEH # 303                    Page 6 of 11



problem solving and reasoning abilities; and sensorimotor skills (AACN 20074;

Larrabee, 20155).

       The AACN Practice Guidelines for Neuropsychological Assessment and

Consultation (2007) also note that “Ideally, assessments should also include measures

designed to assess personality, social-emotional functioning, and adaptive behavior.”

(p. 220) Neuropsychological tests are designed to measure varying constructs within a

broader domain, and it is recommended that clinicians use more than one assessment

within these domains to verify the accurate measure of those constructs (Larrabee,

2015). Clinical practice and consensus guidelines also highlight the importance of

including measures to verify the validity of test results (AACN, 2007; 20096). Validity

measures are especially important in this case, given that Malingering and Factitious

Disorder is an enumerated differential diagnosis. DSM-5, at 96.

       The following tests are common and published clinical measures to capture the

above domains:

Continuous Performance Test (CPT-3)
(Focused and sustained attention)


                                                                                            
       4AACN Board of Directors (2007). American Academy of Clinical
Neuropsychology (AACN) practice guidelines for neuropsychological assessment and
consultation, The Clinical Neuropsychologist, 21, 209-231.

       Larrabee, G. J. (2015). The Multiple validities of neuropsychological assessment.
       5

American Psychologist, 70(8), Nov 2015, 779-788.

       Heilbronner, R. L., Sweet, J. J., Morgan, J. E., Larrabee, G. J., Millis, S., &
       6

Conference Participants. (2009). American Academy of Clinical Neuropsychology
Consensus Conference Statement on the neuropsychological assessment of effort,
response bias, and malingering. The Clinical Neuropsychologist, 23, 1093-1129.
                                                            6
       2:17-cr-20037-JES-JEH # 303        Page 7 of 11



Trail Making Test A & B
(Speed of mental processing, mental flexibility)
Grooved Pegboard
(Sensorimotor speed)

Finger Tapping Test
(Sensorimotor speed)

Wechsler Adult Intelligence Scale-IV (WAIS-IV)
(Intellectual functions, verbal reasoning, non-verbal reasoning, concentration & speed
of mental processing)

Neuropsychological Assessment Battery (NAB):
a.   Attention Module                 (focused attention, processing speed)
b.   Language Module                  (receptive and expressive language skills)
c.   Memory Module                    (verbal and non-verbal learning and memory)
d.   Spatial Module                   (visuospatial abilities)
e.   Executive Functions Module       (judgment & problem solving)

Controlled Oral Word Association Test
(verbal fluency-letter & semantic)

Test of Premorbid Functioning (TOPF)
(premorbid intellectual assessment)

Wisconsin Card Sorting Test (WCST)
(concept formation, mental flexibility)

Connors’ Adult ADHD Rating Scale
(Self-report measure of symptoms related to Attention Deficit Disorder)

Validity Measures
(Interspersed throughout the neuropsychological assessment)

      The following self-report inventories are the most commonly administered

measures of psychopathology administered in forensic psychology and




                                            7
       2:17-cr-20037-JES-JEH # 303                     Page 8 of 11



neuropsychology examinations (Archer, Buffington-Vollum, Stredny, & Handel, 20067;

LaDuke, Barr, Brodale, & Rabin, 20178; Rabin, Paolillo, & Barr, 20169). These inventories

measure the varying symptoms and behavioral constructs that are present in most

every diagnosis or differential diagnosis listed within the DSM-5 Schizophrenia

Spectrum and Other Psychotic Disorders section.

Minnesota Multiphasic Personality Inventory-2 (MMPI-2-RF)
(Depression, anxiety, paranoia, psychosis, neurological & neurocognitive)

Personality Assessment Inventory (PAI)
(Disorganized thought, depression, anxiety, somatic, mania, persecutory ideas,
borderline features, delusional ideation, substance abuse, suicidal ideation, affective
instability)

Millon Clinical Multiaxial Inventory-IV (MCMI-IV)
(Various personality characteristics such as paranoid, schizoid, avoidant, melancholic,
dependent, histrionic, turbulent, narcissistic, as well as clinical syndromes related to
anxiety, somatization, mania, depression, substance use, schizophrenic spectrum,
delusions)




                                                                                             
       7Archer, R. P., Buffington-Vollum, J. K., Stredny, R. V. & Handel, R. W. (2006). A
survey of psychological test use patterns among forensic psychologists, Journal of
Personality Assessment, 87(1), 85-95.

       8LaDuke, C., Barr, W. Brodale, D. L., & Rabin, L. A. (2017). Toward generally
accepted forensic assessment practices among clinical neuropsychologists: A survey of
professional practice and common test use, The Clinical Neuropsychologist, 32, 145-164.

       9 Rabin, L. A., Paolillo, E., & Barr, W. B. (2016). Stability in test-usage practices off
clinical neuropsychologists in the United States and Canada over a 10-year period: A
follow-up survey of INS and NAN members, Archives of Clinical Neuropsychology, 31,
206-230.


                                                             8
       2:17-cr-20037-JES-JEH # 303                    Page 9 of 11



4.     The Defendant Should Not Have Advance Notice of the Testing Protocol

       The defendant has given notice that he will rely on some combination of the

Schizophrenia Spectrum and other Psychotic Disorders enumerated in the DSM-5 as

mitigation during the penalty phase. In rebuttal, the United States’ experts will be

conducting thorough examinations to either confirm or refute this diagnosis. The

quality of their analysis, naturally, depends on the accuracy of the test results. The

accuracy of the test results rely, in turn, on the defendant not having advance notice of

what tests will be given and when.

       Having advance notice of what tests will be given, and what types of inquiry are

contained within those tests, creates the opportunity for a subject to alter his responses

in an effort to meet the diagnosis he is asserting.10 In other words, it is possible to defeat

the testing if a subject knows what the questions will be. The United States does not

know at this moment whether or not the defendant’s symptoms are genuine or feigned,




                                                                                            
       10 Brennan, A. M., Meyer, S., David, E., Pella, R., Hill, B. D., & Gouvier, W. D.
(2009). The vulnerability to coaching across measures of effort. The Clinical
Neuropsychologist, 23, 314-328; Victor, T. L. & Abeles, N. (2004). Coaching clients to take
psychological and neuropsychological tests: A clash of ethical obligations. Professional
Psychology: Research and Practice, 35(4), 373-379; Gutheil, T. G. (2003). Reflections on
coaching by attorneys. Journal of the American Academy of Psychiatry and the Law, 31, 6-9;
Lees-Haley, P. R. (1997). Attorneys influence expert evidence in forensic psychological
and neuropsychological cases. Assessment, 4(4), 321-324; Wetter, M. W., & Corrigan, S.
K. (1995). Providing information to clients about psychological tests: A survey of
attorneys’ and law students’ attitudes. Professional Psychology: Research and Practice,
26(5), 474-477; Youngjohn, J. R. (1995). Confirmed attorney coaching prior to
neuropsychological evaluation. Assessment, 2(3), 279-283.


                                                            9
      2:17-cr-20037-JES-JEH # 303        Page 10 of 11



and its experts will not be able to accurately diagnose him unless they are able to

conduct a valid examination.

      Undersigned counsel has conferred with counsel for the defendant, and they

have agreed that – to ensure the validity of the experts’ examination – no one on the

defense team will provide advance notice to the defendant the tests that will be

performed by the United States’ experts. In accordance with the Court’s Order (R.220),

the United States does not object to the defendant being notified that he will be

examined and that he may contact his counsel if need be during the examination, so

long as he does not compromise the validity of the testing.

Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                           /s/ James B. Nelson
Eugene L. Miller                              James B. Nelson
Assistant United States Attorney              Trial Attorney
201 S. Vine St., Suite 226                    Capital Case Section
Urbana, IL 61802                              United States Department of Justice
Phone: 217/373-5875                           1331 F. Street NW, Room 625
Fax: 217/373-5891                             Washington, DC 20004
eugene.miller@usdoj.gov                       Phone: 202/598-2972
                                              james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov



                                            10
      2:17-cr-20037-JES-JEH # 303         Page 11 of 11




                              CERTIFICATE OF SERVICE

       I hereby certify that on April 18, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                           /s/ James B. Nelson
                                           James B. Nelson
                                           Trial Attorney
                                           Capital Case Section
                                           United States Department of Justice
                                           1331 F. Street NW, Room 625
                                           Washington, DC 20004
                                           Tel: (202) 598-2872
                                           james.nelson@usdoj.gov




                                             11
